Case 2:20-cv-08659-MWF-AS Document 18 Filed 08/23/21 Page 1 of 1 Page ID #:104

  1
  2
  3                                                                           J S -6
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11    TERESA DEL CARMEN GARCIA,                      Case No. 2:20-cv-08659-MWF-AS
12                 Plaintiff,                        Hon. Michael W. Fitzgerald
13    v.                                             ORDER OF DISMISSAL
14    TARGET CORPORATION, and DOES 1
      through 25, Inclusive,
15
                Defendants.
16    __________________________________/
17
18
19          After review of the parties’ Stipulation of Dismissal and good cause
20    appearing therefor, the Court orders this matter dismissed, with prejudice, each
21    party to bear its own fees and costs.
22          IT IS SO ORDERED.
23
24    Dated: August 23, 2021                  _________________________________
                                               MICHAEL W. FITZGERALD
25                                             United States District Judge
26
27
28
                                                 1
                                   ORDER OF DISMISSAL
